Dickinson, Judge, delivered the opinion of the Court: The defendant in error filed his petition, praying for the confirmation of a certain tract of land, purchased by him at a sale made by the Auditor of the Territory of Arkansas, in pursuance of an act of the General Assembly, approved the 15th of November, A. D. 1833; which confirmation was prayed for under the provisions of an act of the Legislature of the State, passed November the 3rd, 1836. To to this petition the plaintiff in error filed her answer, stating that she was tenant in possession of the land sought to be confirmed by the defendant in error, and that the Auditor’s sale was utterly void, and conveyed no title for the land for the reason therein stated. From this answer thedefendant in error demurred. And the demurrer being sustained, a decree was entered up foraconfimationofthelandtolhe defendant in error. The only question presented for our consideration is — has the plaintiff in error showed such right or title as would authorize her to come in and be made party to the record, and defend against the confirmation of the petitioner. This question can alone be decided by reference to the act prescribing the mode of confirming the title to land sold under the laws of this State, and by the general rules of construction and interpretation, which are applicable to the Statute. Does her answer show such right and title as would authorize her to become & party to this suit, or as will enable her to come in and oppose the purchaser’s confirmation? The petitioner or purchaser has set forth his ijjjg according to Üie requisilions of the Statute, and followed the rules and regulaiions, with precision and certainty. The defendant in the court below simply avows in her plea that she is tenant in possession. Is this such an allegation as shows that she has such an interest in the matter as is contemplated by the act under which the confirmation is made? Itis truc, as contended by the plaintiff in error, that any person who lias a legal or equitable interest in landssold for taxes, is properly considered the owner thereof for purpo-sesof redemption, and that any right which in law or equity amounts to an ownershipin the land, orany right of entry upon it, to its possessionor enjoyment, or any part of it, which can be doomed an estate, makes the possessor owner of it, so far as is necessary to give him a right to redeem. 10 Peters's R. p. 1. And that possession will constitute a a certain interest in land for particular purposes and objects, cannot be denied. For instance, he who holds the possession either active or constructive, may maintain trespass, ejectment, and forcible entry and detainer. But how do these principles affect the question now to be decided? What kind of possession does the plaintiff in error set up in her answer. Has she «.freehold a term of years, is she tenant by will or by sufferance, or what kind of interest os’right lias she in the premises? It is presumed that every possession’^ lawful, and that it cannot be disturbed or interrupted without authority of law. A party has no right to be made a defendant upon the record, unless they have a legal or equitable interest in the matter in controversy, and that interest or right they are bound to show; for the facts being within their own knowledge they should state them fully, that the court may see what judgment to give. In the present case the plaintiff in error has wholly failed to show any right to the land in controversy, and unless she does show some right, she is not authorized to come in and defend against the confirmation; for the words of the act arc, “That the purchaser or heirs and legal representatives of purchasers at all such sales, which have been, or may hereafter be made when such lands are notmade redeemable by the laws of the State; or if redeemable, may at-any time after the expiration of the term allowed for such redemption, publish six weeks in succession in some newspaper printed at the City of Little Rock, a notice calling upon persons who can set up any right to the land so purchased, in consequence of any informality or any irregularity cosnecind with such sale, to show cause at the first Circuit Court which muy be held for the county in which such lands arc situated, six months afior the: publication of such notice, why She salero made should not be confirmed.” See Acts of 1836,p. 200. In her plea, by way of answer, she docs not aver how, or in what manner she came by the possessor!, or under whom she holds, or whether her possession is adverse (o the petitioner's or not. The duty devolves upon her to show the kind and character of the possession, and if she has failed todo so, the legal presumption is. that she either holds under the petitioner, and is his tenant by lease and entry, or that she is a more tort feasor, without any shadow or pretext of right; and in cither event, she surely is not entitled to the privilege of opposing the confirmation. The defendant shows by his petition that be is the purchaser of the land, and of course its legal proprietor until his right is disputed and overthrown by a paramount title. How has the plaintiff in error (¡untested her right? Has she shown or alleged any adverse possession? Or has she averred a peaceable oran uninterrupted possession of the premises forsuch a length of time as will raise the presumption of right? Neither of these facts are stated or averred: what then is the'legal presumption? It is not pretended that she claims under a deed from the original patentee, or from any person having any previous claim or title to the land. And if her possession is not adverse to the petitioners, has she any right or authority to oppose the confirmation? Certainly not. It has been often ruled in this court, that the decision.of the court must be presumed to be correct until the contrary is proved. That presumption must stand until it is overthrown affirmatively by some allegation in the record, as made up by the pleadings, or by soino other fact which the court is hound judicially to take notice of. This being the case,it necessarily follows that the plaintiff in error has wholly failed to show any such title in the 4:ind purchased by the petitioner, as could authorize her io be made a party to the suit:, and consequently the demurrer was rightfully sustained, and the decree of the Circuit Court confirming the land to the petitioner must, therefore, he affirmed with costs.